                 Case 1:17-cv-00159-PB Document 38 Filed 09/30/19 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

Gordon A. Simmons
and Sieglinde K. Simmons,
       Plaintiffs

v.

Service Credit Union,
       Defendant

--------------                                  Civil Action No. 1:17-cv-00159-PB

Service Credit Union,
 Counterclaimant

v.

Gordon A. Simmons.
 Counterclaim Defendant

                        STIPULATION OF DISMISSAL WITH PREJUDICE

         NOW COME the parties, by their counsel, and hereby stipulate that this action is dismissed,

with prejudice and without costs or interest, pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii).


                                          Respectfully Submitted:

                                          GORDON A. SIMMONS and
                                          SIEGLINDE K. SIMMONS,
                                          By their attorneys,
                                          SHAINES & McEACHERN, P.A.,

Date: September 30, 2019                  By:     /s/Paul McEachern
                                                  Paul McEachern, NHBA #1679
                                                  282 Corporate Drive, Suite 2
                                                  Portsmouth, NH 03801
                                                  603.436.3110
                                                  pmceachern@shaines.com
          Case 1:17-cv-00159-PB Document 38 Filed 09/30/19 Page 2 of 2


                                SERVICE CREDIT UNION,
                                By its attorneys,
                                JACKSON LEWIS P.C.,


Date: September 30, 2019        By:   /s/Debra Weiss Ford
                                      Debra Weiss Ford, NHBA #2687
                                      K. Joshua Scott, NHBA #17479
                                      100 International Drive, Suite 363
                                      Portsmouth, NH 03801
                                      debra.ford@jacksonlewis.com
                                      603.559.2727 | Direct
                                      joshua.scott@jacksonlewis.com
                                      603.559.2711 | Direct




                                       2
